Opper, J., dissenting: While I agree with what Judge Sternhagen has said, I feel it should be added that in the portion of Reinecke v. Northern Trust Co. which is quoted and relied upon in May v. Heiner the fact was that the decedent had transferred the life estate as well as the remainder, stipulating only that the former should terminate five years after his death; whereas in May v. Heiner the remainder was transferred but a residuary equitable estate for the decedent’s life was retained. There were other issues in the former case, but the facts involved were in no way germane to the issue in May v. Heiner. Thus, in Reineeke v. Northern Trust Co. it was clear that the possession and enjoyment of the property by someone other than the decedent became definitely and unconditionally effective immediately upon the transfer and was not dependent to any extent upon the fact or time of death, while in May v. Heiner the transfer of possession and enjoyment away from the decedent was effective only upon the termination of her life. This is a distinction related not to “the various niceties of the art of conveyancing or the law of contingent and vested remainders” but to the ascertainment of “the indispensable and intended event which brought the * * * estate into being for the grantee [s] and effected its transmission from the dead to the living, thus satisfying the terms of the taxing act and justifying the tax imposed." Klein v. United States, 283 U. S. 231, 234. It seems to me to follow that this Court is mistaken in saying: “But the May v. Heiner case was solidly grounded on Reinecke v. Northern Trust Co., 278 U. S. 339, and logically the two decisions should stand or fall together.” See 44 Harvard Law Review, 131. How little there is to this statement can be illustrated, I believe, by assuming that another Reinecke v. Northern Trust Co. were to be considered today in connection with a trust created after 1932. I see no reason to expect that the decision would be different. However, if the May v. Heiner situation is again presented, the amendment in the 1931 Joint Resolution and the 1932 Act require a conclusion contrary to the result originally reached. Estate of Cora C. Reynolds, 45 B. T. A. 44. If it is possible for legislation to create an opposite result in one case and not in the other, it seems to me difficult to say that the cases are not distinguishable. StekNhageN, Tuener, and Hill, JJ., agree with this dissent.